—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 18, 1993, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The Board found that claimant left his job so he could receive the contributions that he made to his pension plan in a lump sum and that he would have received at least the *941same amount in salary if he had continued to work for another year. The Board also found that claimant was not in danger of losing his contributions if he deferred retirement and that his job was not in jeopardy. Given these findings and the record before us, there is substantial evidence to support the Board’s conclusion that the loss of the lump-sum election did not provide claimant with a compelling incentive to leave his job. Accordingly, the Board’s decision that claimant voluntarily left his job without good cause must be upheld.
Mercure, J. P., Crew III, White, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.